Citation Nr: 0031010	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth finger.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post gall bladder removal.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus of the left foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus of the right foot, status post 
bunionectomy.

5.  Entitlement to an initial compensable evaluation for 
paresthesia of the distal tip of the left middle finger. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for an anxiety/adjustment disorder.

7.  Entitlement to an increased evaluation for degenerative 
disc disease and low back strain, status post fusion at L5-S1 
with metallic rod placement, currently evaluated as 10 
percent disabling. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for disc space narrowing at C5-6. 

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee. 

10.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left knee, status 
post meniscal repair.

11.  Entitlement to an initial compensable evaluation for 
degenerative changes of the thoracic spine.

12.  Entitlement to a compensable evaluation for degenerative 
changes of the wrists.

13.  Entitlement to an initial compensable evaluation for a 
donor site scar of the right iliac crest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had verified service from September 1971 to 
October 1975, from November 1975 to January 1979, from 
January 1985 to June 1986, and from October 1986 to November 
1997.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues involving the evaluations assigned for the 
veteran's service-connected degenerative disc disease and low 
back strain, disc space narrowing at C5-6, degenerative 
changes of the knees, degenerative changes of the thoracic 
spine, degenerative changes of the wrists, and a donor site 
scar of the right iliac crest will be discussed in the REMAND 
portion of this decision following the ORDER. 


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right fifth 
finger are manifested by full range of motion except for a 
15-degree flexion deformity.

2.  The veteran's symptoms due to status post gall bladder 
removal include gas, increased indigestion, and food 
intolerance.  

3.  The veteran's hallux valgus involving both feet involves 
the great toes.

4.  The veteran's paresthesia of the distal tip of the left 
middle finger constitutes mild incomplete paralysis of the 
median nerve.

5.  The veteran's anxiety/adjustment disorder currently is 
manifested by some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms which include depression, anxiety and chronic sleep 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5156, 5227 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for status post gall bladder removal have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7318 (2000).

3.  The criteria for an initial evaluation in excess of 10 
percent for hallux valgus of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5280 (2000).

4.  The criteria for an initial evaluation in excess of 10 
percent for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5280 (2000).

5.  The criteria for an initial 10 percent evaluation for 
paresthesia of the distal tip of the left middle finger have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Codes 8515, 
8615 (2000).

6.  The criteria for an initial 30 percent evaluation for an 
anxiety/adjustment disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9400 (2000).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1998, the RO denied the veteran's claim for an 
increased evaluation for his service-connected residuals of a 
fracture of the right little finger.  The RO also granted 
service connection for status post gall bladder removal, 
rated as 10 percent disabling; hallux valgus of both feet, 
each rated as 10 percent disabling; paresthesia of the distal 
tip of the left middle finger, rated as noncompensably (zero 
percent) disabling; and an anxiety/adjustment disorder, rated 
as 10 percent disabling.  The veteran responded by filing a 
notice of disagreement with respect to each of the assigned 
ratings, and this appeal ensued. 

Except for the veteran's disability involving the right fifth 
finger, these are claims of disagreement with the initial 
ratings assigned following a grant of service connection.  As 
such, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 




I.  Residuals of a Fracture of the Right Fifth Finger

Service medical records show that in September 1975 the 
veteran sustained a fracture of the right fifth finger.  An 
April 1979 rating decision granted service connection for 
residuals of a fracture of the right little finger, which has 
been rated as noncompensably disabling since January 1979.  

This disability is currently evaluated under the provisions 
of Diagnostic Code 5227.  
Under this diagnostic code, a noncompensable evaluation is 
warranted for ankylosis of any finger other than the thumb, 
index finger or middle finger.  A note to Diagnostic Code 
5227 indicates that in cases involving extremely unfavorable 
ankylosis, the condition will be evaluated as amputation 
under Diagnostic Codes 5152 through 5156.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  Under Diagnostic Code 5156, a 
10 percent evaluation is warranted for amputation of the 
little finger without metacarpal resection, at the PIP joint 
or proximal thereto.  See 38 C.F.R. § 5156.  Ankylosis is 
defined as immobility, stiffening or fixation of a joint due 
to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996)

The evidence does not show that the veteran's right fifth 
finger is characterized by extreme unfavorable ankylosis, as 
required for a compensable evaluation.  At an August 1998 VA 
examination, the veteran reported a flexion deformity of the 
distal interphalangeal joint, but denied any other loss of 
motion.  He also denied any pain or discomfort.  Objectively, 
the right fifth finger had a 15-degree flexion deformity of 
the distal interphalangeal joint.  No other findings were 
reported.  The pertinent diagnosis was "history of broken 
fifth finger on the right hand resulting in a positive 
flexion deformity of the distal interphalangeal joint at 15 
degrees."  It is thus clear that the only finding with 
respect to the veteran's right fifth finger is a 15-degree 
flexion deformity, which is inconsistent with extreme 
unfavorable ankylosis.  As such, the preponderance of the 
evidence is against a compensable evaluation under Diagnostic 
Code 5227.

The Board has also considered whether a compensable 
evaluation is warranted under the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, which takes into consideration 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the right 
fifth finger has demonstrated no limited motion other than a 
15-degree flexion deformity, and the veteran denied 
experiencing pain on motion.  Therefore, a compensable 
evaluation is not warranted for functional loss due to pain.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's residuals of a fracture of the right fifth finger.  
Under these circumstance, the Board need not consider the 
doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-56.

II.  Status Post Gall Bladder Removal

The November 1998 rating decision on appeal granted service 
connection for status post gall bladder removal, and assigned 
a 10 percent evaluation from December 1997.  This disability 
has been evaluated under Diagnostic Code 7318, which provides 
a 10 percent rating for gall bladder removal with "mild" 
symptoms, and a 30 percent rating for gall bladder removal 
with "severe" symptoms.  See 38 U.S.C.A. § 4.114, Diagnostic 
Code 7318.  Words such as "mild" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6. 

In evaluating the veteran's disability due to gall bladder 
removal, the RO considered the August 1998 VA examination 
report.  According to that report, the veteran underwent a 
cholecystectomy in 1995, which resulted in increased 
indigestion, gas and food intolerance.  He denied any weight 
loss or change in his stools.  He indicated that he was not 
on any medication for these symptoms.  Physical examination 
of the abdomen showed that it was soft and non-tender to 
palpation.  There was no organomegaly or rebound tenderness.  
There were positive bowel sounds times four, and a midline 
abdominal incision was observed.  The pertinent diagnosis was 
"status post cholecystectomy with complaints of increased 
indigestion and food intolerance since surgery." 

In view of the limited findings on examination, and given 
that the veteran has not required any medical care since the 
cholecystectomy, the Board finds no basis by which to 
conclude that the residuals of his cholecystectomy are more 
than mild in degree.  The only symptoms reported include 
indigestion, gas and food intolerance.  However, severe 
symptoms such as impairment in the veteran's overall health 
have not been shown.  Under these circumstances, the Board 
can only conclude that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for this 
disability.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56.

III.  Hallux Valgus of the Feet

The November 1998 rating decision on appeal granted service 
connection for hallux valgus of the feet, and assigned a 10 
percent disability evaluation for each foot under the 
provisions of Diagnostic Code 5280, for hallux valgus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5280.

At his August 1998 VA examination, the veteran told the 
examiner that he underwent a right bunionectomy in 1987, and 
that he currently had pain in his right foot when wearing 
dress shoes.  He reported that running caused increased pain 
at the area of the bunionectomy.  He said that a bunion was 
still present on his left foot, which produced quite of bit 
of pain in that area with running.  Objectively, a surgical 
scar was observed under the great toe on the right foot.  A 
bunion on the left foot was slightly erythematous and mildly 
tender to touch.  The toes of both feet deviated laterally.  
X-rays revealed a bilateral hallux valgus deformity, 
associated mild to moderate arthritic changes at the first 
metatarsophalangeal joints, and a surgical metallic screw in 
the distal first metatarsal on the right.  Based on these 
findings, the diagnoses included "status post bunionectomy 
on the right and present bunion on the left with complaints 
of chronic pain bilaterally."

Under Diagnostic Code 5280, the maximum disability rating of 
10 percent is in order when the hallux valgus is severe, if 
equivalent to amputation of the great toe, or when the hallux 
valgus is operated on with resection of the metatarsal head.  
Since no higher rating is available under this provision, a 
rating in excess of 10 percent under Diagnostic Code 5280 is 
not possible.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Consideration has been given to rating the veteran under 
Diagnostic Code 5284, which pertains to other foot injuries.  
However, the regulations provide as follows:

When an unlisted condition is encountered, it will 
be permissible to rate under a closely related 
disease or injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings 
assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional 
origin.

38 C.F.R. § 4.20 (2000).

In this case, the veteran's disabilities due to hallux valgus 
are specifically listed in the rating schedule.  Thus, it is 
not appropriate to rate either disability under a closely 
related disease or injury.  In addition, rating the veteran 
under Diagnostic Code 5284 would be inappropriate because a 
foot injury contemplates injury to the foot, a larger 
anatomical area that that contemplated by the rating for 
hallux valgus which contemplates the big toe only.  Thus, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for either 
foot.  Accordingly, the doctrine of reasonable doubt need not 
be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56.




IV.  Paresthesia of the Distal Tip of the Left Middle Finger 

The record shows that the veteran had the tip of his left 
middle finger partially amputated by a dog bite.  The tip was 
reattached and healed without loss of tissue.  As a result, 
the November 1998 rating decision granted service connection 
for paresthesia of the distal tip of the left middle finger.  
The RO assigned a noncompensable evaluation, effective as of 
December 1997.  

The RO evaluated this disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8615 (neuritis of the median nerve).  While 
no evaluation is specified for neuritis of the median nerve 
under Diagnostic Code 8615, the introductory note for 
diseases of the peripheral nerves states that when 
involvement is wholly sensory, the rating should be for mild, 
or at most, for moderate degree of impairment.  See 38 C.F.R. 
§ 4.124a.

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve of either the major or minor limb warrants a 10 
percent evaluation.  If such incomplete paralysis of the 
major limb is moderate, a 30 percent evaluation is warranted; 
if the minor limb is involved, a 20 percent rating is for 
application.  38 C.F.R. § 4.124a, Diagnostic Code 8615, 8515.  
The Board notes that evaluation under Diagnostic Code 8515 or 
8615 would include consideration of pain.  See 38 C.F.R. §§ 
4.40. 4.45; see also DeLuca, 8 Vet. App. 202.

In arriving at the noncompensable evaluation, the RO 
considered the August 1998 VA examination report.  During 
examination, the veteran reported numbness at the fingertip 
which prevented him from playing the guitar.  He also 
indicated that the fingertip became extremely uncomfortable 
with cold temperatures.  No further symptoms were reported.  
The diagnosis was "status post dog bite to the left third 
finger tip which was successfully reattached, resulting in 
distal interphalangeal joint to finger tip paresthesia, 
decreased discrimination to sharp stimuli, and cold 
intolerance."

Based on the foregoing, the Board finds that the evidence 
supports a 10 percent evaluation for the veteran's 
paresthesia of the distal tip of the left middle finger since 
the initial grant of service connection.  The Board finds 
that the veteran's symptoms involving paresthesia, decreased 
discrimination to sharp stimuli, and cold intolerance 
constitute mild incomplete paralysis of the median nerve 
under Diagnostic Codes 8515 and 8615.  In reaching this 
decision, the Board also finds that an evaluation in excess 
of 10 percent is not warranted at any time since the grant of 
service connection.  The Board emphasizes that this 
disability involves only the tip of the left middle finger, 
and that his symptoms are wholly sensory.  Under these 
circumstances, the veteran's disability due to paresthesia of 
the distal tip of the left middle finger is most consistent 
with a 10 percent evaluation under applicable diagnostic 
criteria. 

V.  Anxiety/Adjustment Disorder

The November 1998 rating decision granted service connection 
for an anxiety/adjustment disorder, and assigned a 10 percent 
evaluation under the general rating formula for mental 
disorders.  Under this formula, a 10 percent evaluation 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.  A 10 percent evaluation also is 
warranted where there are symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9400. 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

In evaluating the veteran's anxiety/adjustment disorder, the 
RO considered an August 1998 VA psychiatric examination 
report.  During the interview, the veteran stated that he 
worked as a substitute elementary school teacher and for a 
catalog company.  He described stress with his transition 
from the military to a teaching job, as well as not being the 
main "breadwinner" at home.  He described problems with his 
relationship with his son and daughter-in-law but did not 
elaborate.  He reported periods of depression and worried 
about becoming sick.  He said his interests included fishing.  
He reported feelings of guilt regarding his work as a 
recruiter during the last year.  

On mental status examination, he was cooperative with 
appropriate grooming and hygiene.  He was alert and oriented 
to time, place, person, and situation.  His motor activity 
was normal, speech was fluent, and flow of thought was goal 
directed.  His affect was congruent, and his mood was 
described as anxious.  He denied any mania or obsessive 
compulsive symptoms.  He said that he slept four to five 
hours a night.  He described fatigue, but said he had enough 
energy to perform his job.  His concentration was 
intermittent in quality.  He reported feelings of 
helplessness and worthlessness but denied feeling hopeless.  
He also denied suicidal ideation.  Recent and remote memory 
were intact.  Based on these findings, the Axis I diagnoses 
were (1) adjustment disorder with depressed mood and (2) 
general anxiety disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65.

In reviewing the above criteria in relation to the veteran's 
anxiety/adjustment disorder, the Board finds that a 30 
percent evaluation is warranted since the initial grant of 
service connection.  The VA psychiatric examination performed 
in August 1998 shows that the veteran's symptomatology is 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
anxiety, depressed mood, and chronic sleep impairment.  In 
this regard, the veteran reported feelings of helplessness 
and worthlessness (i.e., depression).  He also described 
chronic fatigue due to sleeping only four to five hours a 
night.  His mood was also described as anxious.  Given these 
findings, the Board finds that the veteran's 
anxiety/adjustment disorder is most consistent the with a 30 
percent evaluation under the criteria for rating mental 
disorders.  Accordingly, the schedular requirements for a 30 
percent rating for anxiety/adjustment disorder have been met.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent for this 
disability since the initial grant of service connection.  
The veteran simply does not exhibit most of the symptoms 
described in the criteria for a 50 percent evaluation.  While 
the veteran may experience disturbances of motivation and 
mood (i.e., depression), this has already been considered in 
assigning a 30 percent evaluation.  In any event, there is no 
evidence of panic attacks occurring once a week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired thinking.  

The Board also places significant weight on the assigned GAF 
score of 65.  Under DSM-IV, this score is consistent with 
some mild symptoms (depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV 46-47 (1994).  The 
Board finds that this score, indicating only mild symptoms, 
reflects a disability which is no more than 30 percent 
disabling under the criteria for rating mental disorders.  In 
short, the evidence shows that the veteran's 
anxiety/adjustment disorder is no more than 30 percent 
disabling under applicable rating criteria.  

VI.  Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1) (2000).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, there has been no showing that any of the 
veteran's service-connected disabilities at issue have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The veteran is currently employed as a substitute 
teacher and also works for a catalogue company.  Thus, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial compensable evaluation for residuals 
of a fracture of the right fifth finger is denied.

The claim for an initial evaluation in excess of 10 percent 
for status post gall bladder removal is denied.

The claim for an initial evaluation in excess 10 percent for 
hallux valgus of the left foot is denied.

The claim for an initial evaluation in excess 10 percent for 
hallux valgus of the right foot is denied.

An initial 10 percent evaluation for paresthesia of the 
distal tip of the left middle finger is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial 30 percent evaluation for an anxiety/adjustment 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran maintains that his service-connected degenerative 
disc disease and low back strain, disc space narrowing at C5-
6, degenerative changes of the thoracic spine, degenerative 
changes of the right and left knees, and degenerative changes 
of the wrists are more severely disabling than currently 
evaluated.  A review of the record, however, discloses that 
additional development is needed prior to adjudication by the 
Board.  While the Board regrets the delay associated with 
this remand, this action is necessary to ensure that his 
claims are fairly adjudicated. 

In DeLuca, the Court held that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
DeLuca, 8 Vet. App. at 204-7.  Under the provisions of 38 
C.F.R.        §§ 4.40 and 4.45, consideration must also be 
given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination, pain on movement and 
limitation of motion.  The Court also stated that the report 
of medical examination must show that the examiner took into 
account the functional disability due to pain in determining 
the limitation of motion.  It is further noted that, with 
respect to painful motion, the provisions of 38 C.F.R. § 4.59 
must be considered if arthritis is shown.  

At the VA examination in August 1998, the examiner performed 
range of motion testing for the veteran's various orthopedic 
disabilities at issue, but failed to assess functional loss 
due to pain and weakness, as well as any incoordination, 
weakened movement or excess fatigability on use, as required 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Under these 
circumstances, the Board is of the opinion that the veteran 
should be afforded an additional VA orthopedic examination to 
adequately assess the level of functional loss due to pain 
and weakness for each orthopedic disability at issue.

The veteran also seeks a higher evaluation for his service-
connected donor site scar of the right iliac crest, which is 
currently evaluated at the noncompensable level under 
Diagnostic Code 7805.  Under this section, scars are 
evaluated on the basis of limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).  Limitation of motion of the thigh is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 5252 (2000).  
The Board notes, however, that the August 1998 VA examination 
report does not include findings pertaining to limitation of 
function of the right thigh.  Therefore, such findings must 
be obtained prior to adjudication by the Board.  The RO 
should also adjudicate this issue under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 5252.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
severity and manifestations of his 
service-connected disabilities involving 
the knees, right hip, the wrists, the 
lumbar spine, the thoracic spine, and the 
cervical spine.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but must include range of 
motion studies.  In accordance with 
DeLuca, supra, the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described for each joint at issue.  The 
examiner is requested to express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  The examiner should also 
examine the donor site scar of the right 
iliac crest to determine whether it is 
tender or painful, or limits function of 
the affected area.  On the basis of both 
current examination findings and a 
thorough review of all records in the 
claims files, the examiner should express 
an opinion regarding the effect of the 
veteran's orthopedic disabilities on his 
ability to work.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for degenerative 
disc disease and low back strain, status 
post fusion at L5-S1 with metallic rod 
placement, as well as his claims 
concerning the propriety of the initial 
ratings assigned for his service-
connected degenerative changes of the 
right and left knees, degenerative 
changes of the thoracic spine, disc space 
narrowing at C5-6, degenerative changes 
of the wrists, and for a donor site scar 
of the right iliac crest.  The RO must 
adjudicate each claim in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law, 
including the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, supra, 
where applicable.  With respect to the 
veteran's donor site scar of the right 
iliac crest, the RO should consider the 
applicable schedular criteria for 
evaluating limitation of function of the 
right hip, to include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251 and 5252.  Where 
appropriate, the RO should give 
consideration to the assignment of 
"staged ratings," in accordance with the 
principles set out in Fenderson, supra.  

4.  If any benefit remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 18 -


